           Case 4:20-cv-04600-JSW Document 46 Filed 10/27/20 Page 1 of 7



1    Carol Lynn Thompson (SBN 148079)
     cthompson@sidley.com
2    Jaime A. Bartlett (SBN 251825)
     jbartlett@sidley.com
3    Matthew P. Henry (SBN 308878)
     mhenry@sidley.com
4    SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
5    San Francisco, CA 94104
     Telephone: (415) 772-1200
6    Facsimile: (415) 772-7400

7    Mark B. Blocker (admitted pro hac vice)
     mblocker@sidley.com
8    SIDLEY AUSTIN LLP
     One South Dearborn
9    Chicago, IL 60603
     Telephone: (312) 853-7000
10   Facsimile: (312) 853-7436

11   Attorneys for Defendants Team Health Holdings,
     Inc., AmeriTeam Services, LLC, TeamHealth Inc.
12   n/k/a Team Health, LLC, and HCFS Health Care
     Financial Services, LLC
13

14                                   UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                                  OAKLAND

17   SIA FRASER, TRICIA BAKONYI,                          Civil Action No. 4:20-cv-04600-JSW
     GABRIELLE DIBELLA, and KATJA FIUME,
18   individually and on behalf of all others similarly   CLASS ACTION
     situated,
19                                                        STIPULATION AND [PROPOSED]
                                            Plaintiffs,   ORDER REGARDING RESPONSE TO
20                                                        AMENDED COMPLAINT AND BRIEFING
            v.                                            SCHEDULE
21
     TEAM HEALTH HOLDINGS, INC.,
22   AMERITEAM SERVICES, LLC,                             Assigned to Hon. Jeffrey S. White
     TEAMHEALTH, INC. n/k/a TEAM HEALTH,
23   LLC, and HCFS HEALTH CARE FINANCIAL
     SERVICES, LLC,                                       JURY TRIAL DEMANDED
24
                                            Defendants.
25

26

27

28
         STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO AMENDED
                         COMPLAINT AND BRIEFING SCHEDULE
                              CASE NO. 4:20-CV-04600-JSW
          Case 4:20-cv-04600-JSW Document 46 Filed 10/27/20 Page 2 of 7



1           Plaintiffs Sia Fraser, Tricia Bakonyi, Gabrielle DiBella, and Katja Fiume (“Plaintiffs”), on

2    behalf of themselves and all others similarly situated, and Defendants Team Health Holdings, Inc.,

3    AmeriTeam Services, LLC, TeamHealth Inc. n/k/a Team Health, LLC, and HCFS Health Care

4    Financial Services, LLC (“Defendants”) hereby stipulate and agree as follows:

5           WHEREAS, on July 10, 2020, Plaintiff Sia Fraser (“Fraser”) filed her Complaint against

6    Defendant Team Health Holdings, Inc. (“Holdings”) asserting claims for violations of the Racketeer

7    Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C § 1961, et seq., the California Unfair

8    Competition Law of California Business and Professions Code (“UCL”), § 17200, et seq., and the

9    California Legal Remedies Act (“CLRA”), California Civil Code § 1750, et seq. (ECF No. 1);

10          WHEREAS, on July 20, 2020, Fraser served upon Holdings the Summons and Complaint

11   (ECF No. 16);

12          WHEREAS, on August 13, 2020, pursuant to the parties’ stipulation, the Court ordered that

13   Holdings respond to the Complaint by motion or otherwise on or before September 25, 2020 (ECF

14   No. 27);

15          WHEREAS, on September 18, 2020, pursuant to the parties’ stipulation, the Court granted

16   an extension of the page limit for Holdings’ memorandum in support of its Motion to Dismiss to no

17   more than 20 pages and for Fraser’s opposition to the Motion to Dismiss to no more than 20 pages

18   (ECF No. 31);

19          WHEREAS, on September 25, 2020, Holdings filed its Motion to Dismiss, which was

20   scheduled to be heard on January 8, 2021 (ECF No. 33);

21          WHEREAS, on October 16, 2020, Plaintiffs filed their Amended Complaint against

22   Defendants, adding new defendants AmeriTeam Services, LLC, TeamHealth Inc. n/k/a Team

23   Health, LLC, and HCFS Health Care Financial Services, LLC, and asserting claims for violations of

24   RICO, 18 U.S.C § 1961, et seq., UCL § 17200, et seq., CLRA § 1750, et seq., the Texas Deceptive

25   Trade Practices Act, Texas Business and Commerce Code § 17.41, et seq., and the New York

26   General Business Law §§ 349-350 (ECF No. 38);

27

28                                         1
         STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO AMENDED
                         COMPLAINT AND BRIEFING SCHEDULE
                              CASE NO. 4:20-CV-04600-JSW
          Case 4:20-cv-04600-JSW Document 46 Filed 10/27/20 Page 3 of 7



1             WHEREAS, on October 19, 2020, Plaintiffs requested and the new defendants agreed to

2    waive service of the Summons and Amended Complaint, making the deadline for the new

3    defendants to respond December 18, 2020;

4             WHEREAS, the parties have met and conferred and agree that it would be more efficient for

5    all Defendants to have the same deadline to respond to the Amended Complaint:

6             IT IS THEREFORE STIPULATED AND AGREED that, subject to the Court’s approval:

7             (a) The deadline for all Defendants, including Team Health Holdings, Inc., to respond to the

8    Amended Complaint, by motion or otherwise, shall be Friday, December 18, 2020;

9             (b) If Defendants file a motion in response to the Amended Complaint, Plaintiffs shall file

10   their opposition on or before Monday, February 1, 2021, and Defendants shall file their reply on or

11   before Thursday, February 25, 2021;

12            (b) Defendants may file a memorandum in support of their Motion to Dismiss Plaintiffs’

13   Amended Complaint of no more than 20 pages;

14            (c) Plaintiffs may file an opposition to Defendants’ Motion to Dismiss of no more than 20

15   pages;

16            (d) Defendants may file a reply brief that conforms with paragraph 7 of this Court’s Civil

17   Standing Order.

18

19                                                  Respectfully submitted,

20    Dated: October 27, 2020                        /s/ Carol Lynn Thompson
                                                     Carol Lynn Thompson (SBN 148079)
21
                                                     cthompson@sidley.com
22                                                   Jaime A. Bartlett (SBN 251825)
                                                     jbartlett@sidley.com
23                                                   Matthew P. Henry (SBN 308878)
                                                     mhenry@sidley.com
24                                                   SIDLEY AUSTIN LLP
                                                     555 California Street, Suite 2000
25
                                                     San Francisco, CA 94104
26                                                   Telephone: (415) 772-1200
                                                     Facsimile: (415) 772-7400
27

28                                         2
         STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO AMENDED
                         COMPLAINT AND BRIEFING SCHEDULE
                              CASE NO. 4:20-CV-04600-JSW
         Case 4:20-cv-04600-JSW Document 46 Filed 10/27/20 Page 4 of 7



1                                       Mark B. Blocker (admitted pro hac vice)
                                        mblocker@sidley.com
2                                       SIDLEY AUSTIN LLP
3                                       One South Dearborn
                                        Chicago, IL 60603
4                                       Telephone: (312) 853-7000
                                        Facsimile: (312) 853-7436
5
                                        Attorneys for Defendants Team Health Holdings,
6                                       Inc., AmeriTeam Services, LLC, TeamHealth Inc.
7                                       n/k/a Team Health, LLC, and HCFS Health Care
                                        Financial Services, LLC
8
     Dated: October 27, 2020            /s/ Ben M. Harrington
9                                       Ben M. Harrington (SBN 313877)
                                        Rio S. Pierce (SBN 298297)
10                                      HAGENS BERMAN SOBOL SHAPIRO LLP
11                                      715 Hearst Ave., Suite 202
                                        Berkeley, CA 94710
12                                      benh@hbsslaw.com
                                        riop@hbsslaw.com
13                                      Telephone: 510-725-3000
                                        Facsimile: 510-725-3001
14

15                                      Steve W. Berman (admitted pro hac vice)
                                        Craig R. Spiegel (SBN 122000)
16                                      HAGENS BERMAN SOBOL SHAPIRO LLP
                                        1301 Second Avenue, Suite 2000
17                                      Seattle, WA 98101
                                        steve@hbsslaw.com
18
                                        craigs@hbsslaw.com
19                                      Telephone: (206) 623-7292
                                        Facsimile: (206) 623-0594
20
                                        Hannah Brennan (admitted pro hac vice)
21                                      HAGENS BERMAN SOBOL SHAPIRO LLP
                                        55 Cambridge Parkway, Suite 301
22
                                        Cambridge, MA 02142
23                                      hannahb@hbsslaw.com
                                        Telephone: (617) 482-3700
24                                      Facsimile: (617) 482-3003
25                                    Benjamin Elga (pro hac vice forthcoming)
26                                    Brian J. Shearer (pro hac vice forthcoming)
                                      Craig L. Briskin (pro hac vice forthcoming)
27                                    JUSTICE CATALYST LAW, INC.
                                      81 Prospect Street
28                                        3
        STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO AMENDED
                        COMPLAINT AND BRIEFING SCHEDULE
                             CASE NO. 4:20-CV-04600-JSW
     Case 4:20-cv-04600-JSW Document 46 Filed 10/27/20 Page 5 of 7



1                                   Brooklyn, NY 11201
                                    belga@justicecatalyst.org
2                                   bshearer@justicecatalyst.org
3                                   cbriskin@justicecatalyst.org
                                    Telephone: (202) 524-8846
4
                                    Attorneys for Plaintiffs Sia Fraser, Tricia Bakonyi,
5                                   Gabrielle DiBella, and Katja Fiume, individually
                                    and on behalf of all others similarly situated.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                     4
     STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO AMENDED
                     COMPLAINT AND BRIEFING SCHEDULE
                          CASE NO. 4:20-CV-04600-JSW
           Case 4:20-cv-04600-JSW Document 46 Filed 10/27/20 Page 6 of 7



1                                               ATTESTATION

2           Pursuant to Local Civil Rule 5-1(i)(3), I hereby attest that all signatories listed above, and on

3    whose behalf this filing is submitted, concur in the filing’s content and have authorized the filing.

4

5     Dated: October 27, 2020                             /s/ Carol Lynn Thompson
                                                          Carol Lynn Thompson
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         5
         STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO AMENDED
                         COMPLAINT AND BRIEFING SCHEDULE
                              CASE NO. 4:20-CV-04600-JSW
         Case 4:20-cv-04600-JSW Document 46 Filed 10/27/20 Page 7 of 7



1                                    [PROPOSED] ORDER

2

3    PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

4

5    Dated: ____________________, 2020        _____________________________
                                              Hon Jeffrey S. White
6                                             United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        6
        STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO AMENDED
                        COMPLAINT AND BRIEFING SCHEDULE
                             CASE NO. 4:20-CV-04600-JSW
